Citation Nr: 1033978	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-18 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to non service-connected burial benefits.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1961 to 
December 1963.  

The Veteran died on July [redacted], 2007.  The appellant is the funeral 
home who arranged for the Veteran's burial.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  The Veteran did not have wartime service.

2.  The Veteran was not discharged or released from active 
service for a disability incurred or aggravated in the line of 
duty.

3.  The Veteran was not in receipt of VA compensation or pension 
benefits and did not have a claim for either benefit pending at 
the time of his death.


CONCLUSION OF LAW

The criteria for payment of non service-connected burial benefits 
have not been met. 38 U.S.C.A. §§ 2302, 2303 (West 2002); 38 
C.F.R. §§ 3.1600, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the pertinent facts 
in this case are not in dispute and the law is dispositive.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim, and no further action is 
required to comply with the notice or duty to assist requirements 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 
38 C.F.R. § 3.159 (2009).  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria

If a Veteran's death is not service-connected, an amount not to 
exceed the amount specified in 38 U.S.C.A. § 2302 may be paid 
toward the Veteran's funeral and burial expenses including the 
cost of transporting the body to the place of burial.  
Entitlement is subject to the following conditions: (1) At the 
time of death, the Veteran was in receipt of pension or 
compensation (or but for the receipt of military retirement pay, 
would have been in receipt of compensation); or (2) the Veteran 
had an original claim for either benefit pending at the time of 
the Veteran's death; or (3) the deceased was a Veteran of any war 
or was discharged or released from active military, naval, or air 
service for a disability incurred or aggravated in line of duty, 
and the body of the deceased is being held by a State, and the 
Secretary determines that there is no next of kin or other person 
claiming the body of the deceased Veteran and there are not 
available sufficient resources in the Veteran's estate to cover 
burial and funeral expenses.

Analysis

The appellant asserts that VA should pay non service-connected 
burial benefits for the Veteran because the Veteran was indigent 
with no family to claim his body at the time of his death and 
because there were not sufficient funds in the Veteran's estate 
at the time of his death to pay for his burial expenses.

The Board notes that there is no evidence of record which shows 
that the Veteran was discharged or released from active service 
for a disability incurred or aggravated in the line of duty.  The 
Veteran's DD Form 214 shows that he was discharged under 
honorable conditions in December 1963 and there is no mention 
that it was a medical discharge.  Additionally, there is no 
evidence of record indicating that the Veteran was receiving 
compensation or pension benefits at the time of his death or that 
he had a claim for such benefits pending at the time of his 
death.

For VA purposes, in the case of Veterans with actual service in 
the Republic of Vietnam, wartime service during the Vietnam War 
era includes any service during the period from February 28, 
1961, to May 7, 1975.  In all other cases, wartime service during 
the Vietnam War era includes any service during the period from 
August 5, 1964, to May 7, 1975.  38 C.F.R. § 3.2 (2009).

As noted above, the Veteran had active military service from 
March 1961 to December 1963.  A review of the Veteran's DD Form 
214 shows that the Veteran did not serve in the Republic of 
Vietnam during his period of active service.  Therefore, the 
Veteran does not have qualifying wartime service.

Accordingly, the Board finds that the Veteran's claim must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to non service-connected burial benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


